 


 HR 634 ENR: American Veterans Disabled for Life Commemorative Coin Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 634 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of veterans who became disabled for life while serving in the Armed Forces of the United States. 
 
 
1.Short titleThis Act may be cited as the American Veterans Disabled for Life Commemorative Coin Act. 
2.FindingsThe Congress finds as follows: 
(1)The Armed Forces of the United States have answered the call and served with distinction around the world—from hitting the beaches in World War II in the Pacific and Europe, to the cold and difficult terrain in Korea, the steamy jungles of Vietnam, and the desert sands of the Middle East. 
(2)All Americans should commemorate those who come home having survived the ordeal of war, and solemnly honor those who made the ultimate sacrifice in giving their lives for their country. 
(3)All Americans should honor the millions of living disabled veterans who carry the scars of war every day, and who have made enormous personal sacrifices defending the principles of our democracy. 
(4)In 2000, Congress authorized the construction of the American Veterans Disabled for Life Memorial. 
(5)The United States should pay tribute to the Nation’s living disabled veterans by minting and issuing a commemorative silver dollar coin. 
(6)The surcharge proceeds from the sale of a commemorative coin would raise valuable funding for the construction of the American Veterans Disabled for Life Memorial. 
3.Coin specifications 
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 350,000 $1 coins in commemoration of disabled American veterans, each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design Requirements 
(1)DesignThe design of the coins minted under this Act shall be emblematic of the service of our disabled veterans who, having survived the ordeal of war, made enormous personal sacrifices defending the principles of our democracy. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2010; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary, after consultation with the Disabled Veterans’ LIFE Memorial Foundation and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint Facility 
(1)In generalOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(2)Use of the united states mint at west point, new yorkIt is the sense of the Congress that the coins minted under this Act should be struck at the United States Mint at West Point, New York, to the greatest extent possible. 
(c)Period for IssuanceThe Secretary may issue coins under this Act only during the calendar year beginning on January 1, 2010. 
6.Sale of coins 
(a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 7 with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid Orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In GeneralAll sales of coins issued under this Act shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid to the Disabled Veterans’ LIFE Memorial Foundation for the purpose of establishing an endowment to support the construction of American Veterans’ Disabled for Life Memorial in Washington, D.C. 
(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of the Disabled Veterans’ LIFE Memorial Foundation as may be related to the expenditures of amounts paid under subsection (b).
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
